Citation Nr: 9925698	
Decision Date: 09/09/99    Archive Date: 09/21/99

DOCKET NO.  98-04 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Entitlement to an increased rating for a right knee disorder, 
currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1968 to June 
1984.  

This matter arises from a May 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fargo, North Dakota, which denied the benefit sought.  The 
veteran filed a timely appeal, and the case has been referred 
to the Board of Veterans' Appeals (Board) for resolution.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issue on appeal has been obtained by the 
RO.  

2.  The veteran's right knee is not shown to be ankylosed, 
but is shown to involve moderate traumatic arthritis, and is 
productive of at least moderate limitation of motion on 
flexion with objective evidence of pain and weakness on 
motion.  


CONCLUSIONS OF LAW

1.  The criteria for assignment of an evaluation in excess of 
20 percent for the veteran's right knee disorder have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 
5257, 5258 (1998).  

2.  The criteria for assignment of a separate 10 percent 
evaluation for moderate traumatic osteoarthritis of the right 
knee have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.321(b)(1), 4.1-4.14, 4.40-4.45, 4.71a, 
Diagnostic Codes 5003, 5010, 5260, 5261 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The preliminary question before the Board is whether the 
veteran has submitted a well-grounded claim for assignment of 
an increased rating for his right knee disorder within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991).  In addition, 
the Board must also consider whether the VA has properly 
assisted the veteran in the development of his claim.  A mere 
allegation that a service-connected disability has become 
more severe is sufficient to establish a well-grounded claim 
for an increased rating.  See Caffrey v. Brown, 6 Vet. App. 
377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App. 628, 632 
(1992).  Accordingly, the Board finds that the veteran has 
presented a claim that is well grounded.  

Once a claimant has presented a well-grounded claim, the VA 
has a duty to assist him in developing facts which are 
pertinent to that claim.  See 38 U.S.C.A. § 5107(a).  The 
Board finds that all relevant facts have been properly 
developed, and that all evidence necessary for an equitable 
resolution of the issue on appeal has been obtained.  The 
evidence includes the veteran's service medical records, 
records of treatment following service, reports of VA rating 
examinations, a transcript of hearing testimony given before 
a Hearing Officer at the RO, and statements issued by the 
veteran in his own behalf.  The Board is not aware of any 
additional relevant evidence which is available in connection 
with this appeal.  Therefore, no further assistance to the 
veteran regarding the development of evidence is required.  

Disability ratings are determined by evaluating the extent to 
which the veteran's service-connected disabilities affect his 
ability to function under the ordinary conditions of daily 
life, including employment, by comparing his symptomatology 
with the criteria set forth in the Schedule for Rating 
Disabilities (Rating Schedule).  See 38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 (1998).  In addition, 
where entitlement to service connection has already been 
established, and an increase in a disability evaluation is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection of parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss with respect to all these elements.  
The functional loss may be due to the absence of part or all 
of the necessary bones, joints and muscles, or associated 
structures, or to deformity adhesions, defective innervation, 
or other pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  See 38 C.F.R. 
§§ 4.40, 4.45 (1998).  Under DeLuca v. Brown, 8 Vet. App. 
202, 206-7 (1995), the Board, in addition to applying the 
regular schedular criteria, may consider granting a higher 
evaluation in certain areas in which functional loss due to 
pain is demonstrated.  

Historically, the veteran was initially granted service 
connection for his right knee disorder by an August 1984 
rating decision, and was assigned a 20 percent evaluation, 
effective from June 25, 1984.  This decision was based on a 
review of the veteran's service medical records showing that 
he had severely injured his right knee in service, and had 
undergone a meniscectomy to correct that injury.  The 
veteran's assigned disability rating was later reduced to 10 
percent, effective from December 1, 1986, by a rating 
decision of September 1986.  That decision was based on the 
report of a June 1986 VA rating examination which showed that 
the veteran had substantially no functional impairment in his 
right knee, and that he had effectively no real disability 
with respect to his right knee at that time.  This rating 
remained in effect until a rating decision of February 1994 
assigned a 20 percent evaluation, effective from April 6, 
1993.  This decision was based on a January 1994 rating 
examination showing that the veteran's right knee disability 
involved two plus crepitation, some limited range of motion, 
minimal degenerative changes, and one-half plus laxity, but 
without gross effusion, edema, or discoloration.  

In November 1996, the veteran filed a claim for an increased 
evaluation of his right knee disability in which he contended 
that his overall disability picture had become more severe 
than reflected by the currently assigned 20 percent 
evaluation.  In support of his claim, the veteran submitted 
contemporaneous clinical treatment records from the United 
States Public Health Service (USPHS) dating from March 
through November 1996.  These records show that the veteran 
experienced pain and stiffness in his right knee without 
significant effusion or medial collateral ligament laxity, 
and that his treatment included steroid injections.  

In February 1997, the veteran underwent a VA rating 
examination in which he was found to have recurring knee pain 
without locking up or collapse.  On examination, his knee was 
found to be healed and nontender, with no deformity, 
effusion, or laxity noted.  Range of motion was from 2 
degrees of extension to 135 degrees of flexion.  In addition, 
the X-ray results showed that the veteran had degeneration of 
the medial meniscus of the right knee.  

In June 1998, the veteran appeared at a personal hearing 
before a Hearing Officer at the RO in which he testified that 
he experienced continuous stiffness and pain in his right 
knee.  He stated that it did not give out, but that he 
experienced sharp pains and throbbing sensations.  In 
addition, the veteran testified that he had worn a knee brace 
in the past, and requested an additional examination to 
assess any further need for a knee brace, and to assess the 
current degree of severity of his right knee disability.  

The veteran underwent an additional VA rating examination in 
July 1998 in which he reported that his knee would often 
become swollen and painful.  The examiner indicated that the 
veteran used a cane at times and that he needed to wear a 
brace.  The veteran's knee was not shown to be ankylosed, but 
did show "lots of adhesion" and limited flexibility.  
Moderate traumatic arthritis with limited motion, fatigue, 
and rigidity were noted, and the veteran's range of motion 
was from 0 degrees of extension to 70 degrees of flexion.  
The X-ray report confirmed the examiner's findings of 
moderate osteoarthritis of the right knee.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5257 (1998), a 20 
percent evaluation is contemplated for moderate recurrent 
subluxation or lateral instability, and a 30 percent 
evaluation is contemplated for severe recurrent subluxation 
or lateral instability.  Under 38 C.F.R. § 4.71a, Diagnostic 
Code 5258 (1998), a 20 percent evaluation, the highest 
available under that diagnostic code, is assigned for 
semilunar, dislocated cartilage with frequent episodes of 
"locking," pain, and effusion into the joint.  In addition, 
under 38 C.F.R. § 4.71a, Diagnostic Code 5010 (1998), which 
contemplates assigning disability evaluations for arthritis 
incurred due to trauma, such arthritis is to be rated as 
degenerative arthritis under 38 C.F.R. § 4.71a, Diagnostic 
Code 5003 (1998).  

Under Diagnostic Code 5003, X-ray evidence showing 
involvement of 2 or more major joints or 2 or more minor 
joint groups warrants assignment of a 10 percent evaluation.  
A 20 percent evaluation is appropriate upon a showing of X-
ray evidence of involvement of 2 or more major joints or 2 or 
more major joint groups, with occasional incapacitating 
exacerbations.  Further, 38 C.F.R. § 4.71a, Diagnostic Codes 
5260 and 5261 (1998) contemplate assignment of ratings based 
upon limitation of flexion and extension of the leg.  As the 
veteran is shown to have a full extension, Diagnostic Code 
5261 is included here for reference purposes only.  In any 
event, under Diagnostic Code 5260, a noncompensable 
evaluation is contemplated for flexion limited to 60 degrees.  
A 10 percent evaluation is contemplated for flexion limited 
to 45 degrees, and a 20 percent evaluation is warranted for 
flexion limited to 30 degrees.  Where flexion is limited to 
15 degrees, a 30 percent evaluation is warranted.  Id.  

In this case, the veteran's right knee disorder does not 
appear to involve any actual recurrent subluxation or lateral 
instability.  His primary complaint involves pain, stiffness, 
adhesion, and a restricted range of motion on flexion.  
Normal flexion is to 140 degrees, and the report of the July 
1998 rating examination shows the veteran to have only 70 
degrees of flexion.  The veteran is also rated under 
Diagnostic Code 5258, and the Board finds that the currently 
assigned 20 percent evaluation is appropriate for his 
demonstrated frequent episodes of stiffness and pain in his 
right knee joint.  The Board also finds that as Diagnostic 
Code 5258 takes pain on motion into consideration, and that 
as functional limitation due to pain on use has been 
considered in the decision to assign a 20 percent evaluation 
for the veteran's right knee disorder, an additional rating 
based solely upon pain and weakness is not for consideration 
here under 38 C.F.R. §§ 4.40, and 4.45.  See DeLuca, supra.  

However, the Board would observe that the VA General Counsel, 
in an opinion dated July 1, 1997, (VAOPGPREC 23-97) held that 
a claimant who has arthritis and instability of the knee may 
be rated separately under Diagnostic Codes 5003 and 5257.  
The General Counsel stated that when a knee disorder is 
already rated under Diagnostic Code 5257, the veteran must 
also have limitation of motion which at least meets the 
criteria for a zero-percent rating under Diagnostic Code 5260 
or 5261 in order to obtain a separate rating for arthritis.  
Moreover, in a later opinion by the General Counsel dated 
August 14, 1998, (VAOPGPREC 9-98), even in situations in 
which the claimant technically has full range of motion, but 
where the motion is inhibited by pain, a compensable rating 
for arthritis under Diagnostic Codes 5003 and 38 C.F.R. 
§ 4.59 (1998) would still be available.  

Here, the veteran is not shown to have recurrent subluxation 
or instability, but he is shown to have pain, fatigue, 
adhesion, moderate traumatic osteoarthritis, and a 
significantly limited range of motion, approximately half of 
normal range of motion on flexion.  Accordingly, while the 
severity of the veteran's right knee disorder is not shown to 
warrant an evaluation in excess of 20 percent under either 
Diagnostic Code 5257 or 5258, the Board finds that he is 
entitled to a separate 10 percent rating under Diagnostic 
Codes 5003 and 5010.  See VAOPGPREC 23-97, 9-98; see 
generally Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991). 

In addition, the potential application of the various 
provisions of Title 38 of the Code of Federal Regulations 
(1998) have been considered.  See Schafrath v. Derwinski, 1 
Vet. App. 589, 593 (1991).  Here, there is no showing that 
the disability under consideration has caused marked 
interference with employment, has necessitated frequent 
periods of hospitalization, or otherwise renders 
impracticable the application of the regular schedular 
standards. The Board notes that the veteran is currently 
unemployed, but his unemployment is not shown to be the 
result of his right knee disorder.  In the absence of factors 
suggestive of an unusual disability picture, further 
development in keeping with the procedural actions outlined 
in 38 C.F.R. § 3.321(b)(1) (1998) is not warranted.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).  


ORDER

Entitlement to an evaluation in excess of 20 percent for the 
veteran's right knee disorder is denied.  

Subject to the applicable statutes and regulations governing 
the award of monetary benefits, a 10 percent evaluation for 
moderate traumatic osteoarthritis in the right knee is 
granted.  



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

